Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered March 16, 2006. The or*1262der, among other things, granted defendants’ motion to dismiss the third and fourth causes of action and denied plaintiffs cross motion for summary judgment dismissing defendants’ fourth counterclaim and for a protective order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Gorski, J.P, Martoche, Smith, Green and Pine, JJ.